54 N.Y.2d 892 (1981)
In the Matter of John Holbrook, Appellant,
v.
State Insurance Fund et al., Respondents.
Court of Appeals of the State of New York.
Argued September 9, 1981.
Decided October 15, 1981.
John Holbrook, appellant pro se.
Robert Abrams, Attorney-General (Arlene R. Silverman and Shirley Adelson Siegel of counsel), for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*894MEMORANDUM.
The order of the Appellate Division should be affirmed.
On review of the record here, we cannot say that respondents' termination of petitioner was for "a constitutionally impermissible purpose or in violation of statutory proscription" (James v Board of Educ., 37 N.Y.2d 891, 892). Moreover, the petitioner produced no evidence that the director of administration, the same officer who signed petitioner's letter of appointment, was not authorized to sign his letter of termination.
Order affirmed, with costs, in a memorandum.